Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the                                Jan 22 2014, 9:39 am
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

DAVID W. STONE, IV                               GREGORY F. ZOELLER
Anderson, Indiana                                Attorney General of Indiana

                                                 KARL M. SCHARNBERG
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JUSTIN KYLE LOY,                                 )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )       No. 48A04-1303-CR-148
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MADISON SUPERIOR COURT
                         The Honorable Dennis D. Carroll, Judge
                             Cause Nos. 48D01-0703-FC-45
                                        48D01-0711-FD-242
                                        48D01-0908-FD-240




                                      January 22, 2014



               MEMORANDUM DECISION - NOT FOR PUBLICATION
ROBB, Judge


                                     Case Summary and Issue

         Justin Kyle Loy appeals the trial court’s order revoking his probation, challenging three

of his alleged probation violations and arguing the trial court abused its discretion by revoking

Loy’s probation. Concluding the trial court did not abuse its discretion, we affirm.

                                    Facts and Procedural History

         The trial court’s order in this case resulted in the revocation of Loy’s probation in three

separate causes.

         In June 2007, Loy pled guilty to theft, a Class D felony, in Cause Number 48D01-0703-

FC-00045 (“FC-45”). He was sentenced to thirty-two months imprisonment, with fourteen

months executed and eighteen months suspended to probation.

         In December 2007, Loy was charged in Cause Number 48D01-0711-FD-00242 (“FD-

242”) with three counts: failure to return to lawful detention, a Class D felony; theft, a Class D

felony; and reckless possession of paraphernalia, a Class B misdemeanor. Loy pled guilty to all

three counts and was sentenced to thirty-six months imprisonment, with twenty-four months

executed and the remainder suspended to probation. That sentence was imposed consecutive to

FC-45.

         In August 2009, Loy was charged with escape, a Class D felony, in Cause Number

48D01-0908-FD-00140 (“FD-140”). He eventually pled guilty to that charge in January 2011.

He received a sentence of thirty-six months imprisonment, with eighteen months executed and

the remainder suspended to probation.

         The State filed a notice of probation violation on the following dates: November 21,

2012 for FD-140; February 8, 2013 for FD-242; and February 26, 2013 for FC-45.                  An

evidentiary hearing was held for the notices in all three causes on March 21, 2013. The State

                                                  2
presented evidence of two crimes committed by Loy while on probation: (1) driving while

intoxicated and (2) possession of marijuana. The State also alleged a slew of technical violations

by Loy, several of which Loy admitted. Violations to which Loy offered an admission include:

entry to an establishment that serves alcoholic beverages as its primary business; failure to pay

restitution and probation fees; failure to keep the probation department informed of his address;

failure to comply with treatment recommendations following a substance abuse evaluation;

failure to report new arrests to the probation department within forty-eight hours;1 failure to

verify employment to the probation department; and a curfew violation.                         At the hearing’s

conclusion, the trial court determined there was sufficient evidence to show Loy possessed

marijuana, drove under the influence of alcohol, and committed multiple other violations. The

trial court revoked Loy’s probation in all three causes and imposed an aggregate term of four

years in the Indiana Department of Correction.

                                           Discussion and Decision

                                           I. Standard of Review

        “Probation is a matter of grace left to trial court discretion, not a right to which a criminal

defendant is entitled.” Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013) (citation omitted). It is

within the trial court’s discretion to determine probation conditions and to revoke probation upon

violation of a condition. Id. Thus, an appeal from a trial court’s finding of a violation and the

resulting sanction are reviewed only for an abuse of discretion. Id. An abuse of discretion

occurs if the decision is clearly against the logic and effect of the facts and circumstances or if it

is contrary to law. Id.




        1
          Loy testified that on each occasion he was arrested, he was incarcerated for more than forty-eight hours,
which prevented him from reporting within that amount of time.
                                                         3
                          II. Violations and Revocation of Probation

       Loy challenges a number of his alleged violations, including the trial court’s finding that

he operated a vehicle while intoxicated, entered an establishment that serves alcoholic beverages

as its primary business, and failed to pay restitution and probation fees.          With respect to

operating a vehicle while intoxicated, Loy contends that the blood test results submitted at the

hearing lacked a proper foundation. However, Loy failed to make any objection to the admission

of those results. A party’s failure to raise a contemporaneous objection to evidence introduced at

trial forfeits the issue for appeal. Delarosa v. State, 938 N.E.2d 690, 694 (Ind. 2010).

       In an attempt to skirt the objection requirement, Loy notes that the probation revocation

was tried before the bench, and he quotes a footnote from Estate of Fowler v. Perry, 681 N.E.2d

739, 741 n.2 (Ind. Ct. App. 1997), trans. denied, stating that “[w]hen a case is tried to the bench,

we presume that the court ignored inadmissible evidence in reaching its judgment.” Loy asserts

that we must presume the blood test results were not relied on by the trial court—despite the lack

of objection—and that there was no other evidence supporting a finding that he drove under the

influence. While this is an admittedly creative argument, it is ultimately unpersuasive. In

Hughes v. State, 481 N.E.2d 135, 137-38 (Ind. Ct. App. 1985), the defendant failed to object to

the admission of breathalyzer test results but argued on appeal that the State failed to lay a proper

foundation at trial.   The court noted that “a defendant may not sit idly by while error is

committed and later take advantage of it, where a proper objection made at trial could have

corrected the error.” Id. at 138. It then stated that the tests at issue are “clearly admissible,” and

“[h]ad objection been made to the lack of a proper foundation in this case, such foundation could

then have been supplied.” Id. The same is true in this case. Therefore, any argument that the

blood test results lacked foundation has been forfeited by Loy, and the trial court’s finding that

Loy operated a vehicle while intoxicated is supported by the evidence.


                                                  4
       Even assuming, arguendo, that Loy’s remaining arguments are correct regarding his

entry to an establishment that serves alcoholic beverages as its primary business and failure to

pay restitution and probation fees, we conclude that the trial court’s decision to revoke Loy’s

probation was not an abuse of discretion. The trial court found by a preponderance of the

evidence that Loy committed two criminal offenses—possession of marijuana and operating a

vehicle while intoxicated—while on probation.       Additionally, Loy admitted to violating a

number of other conditions the trial court considered technical violations. “The violation of a

single condition of probation is sufficient to revoke probation.” Snowberger v. State, 938 N.E.2d

294, 296 (Ind. Ct. App. 2010). Multiple violations were found in this case, and the trial court

was well within its discretion when in revoked Loy’s probation.

                                          Conclusion

       Concluding the trial court did not abuse its discretion by revoking Loy’s probation and

ordering him to serve four years in the Indiana Department of Correction, we affirm.

       Affirmed.

BARNES, J., and BROWN, J., concur.




                                               5